DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Claim Objections
Claims 1, 12 are objected to because of the following informalities:  
Claim 1, line 6 “the side surface” should be amended to –the side surface.–Note: The claim should end with a period.
Claim 1, line “the side surface” should be amended to –the respective side surfaces–
 Claim 2, line 1 “the bands apply a centering force” should be amended to –the bands are configured to apply a centering force–
Claim 12, line 6 “the band” should be amended to –each of said bands–
Claim 13 is duplicate of claim 7 and should be canceled.
Claim 9, line 1 “the sides” should be amended to –the side surfaces–
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "the square base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 15 is rejected based on its dependency on claim 14.
Claim 17 is indefinite because anything would flex if enough pressure is applied. 
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trostsky (U.S. Pat. Pub. No. 20130206942 A1).
	Regarding claim 1, Trostsky teaches a stabilizing support for an item, the stabilizing support comprising;
 	a base (Trostsky; Fig. 25; 10 and/or Fig. 54; 384) having a top surface, bottom surface and side surfaces; each of the side surfaces having an extensible band (Trostsky; 72); the bottom surface having one or more suction cups [Trostsky; 0080 lines 16-17 and 0108 line 8] for holding the base to a surface [intended use]; and each band having a first end and a second end, with the first end having a hook (Trostsky; 18 as shown in Fig. 3) and the second end connected to the side surface;
 	Trostsky teaches various embodiments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the bands disclosed in Fig. 25 with the base disclosed in Fig. 54 and hooks disclosed in Fig. 3. The motivation would have been to adjustable holder. Additionally, it would have been the obvious matter of design choice.
 	Regarding claim 2, Trostsky teaches each of bands (Trostsky; 72) apply a centering force to position an item centrally of the base.
 	Regarding claim 3, Trostsky teaches wherein each hook is provided with a soft foam or rubber gripping material  (Trostsky; 0084).
 	Regarding claim 4, Trostsky teaches wherein the base is provided with a gripping surface (Trostsky; 390).
 	
	Regarding claims 7 and 13, Trotsky teaches each of the bands has elastic properties [Trotsky; 0084; line 20].
 	Regarding claim 8, Trotsky teaches the base (Trostsky; 10 and/or 384) is geometrically shaped.
 	Regarding claim 9, Trotsky teaches each of the bands (Trostsky; 72) are centrally disposed in the sides.
	Regarding claim 12, Trotsky teaches a square base platform for holding consumer items, comprising;
a square base (Trostsky; 10 and/or 390) having a top and a bottom surface and four sides;
 	four bands (Trostsky; 72), with each of the bands having first and second end and the second end of each band is attached to one of the four sides and the first end of each of the elastic bands having a hook (Trostsky; 18 as shown in Fig. 3);
 	each band having a brake and a spring to form the band into a coil; and
the bottom surface of the square base having four suction cups.
	Regarding claim 14, Trostsky teaches the bands (Trostsky; 72) provide a centering force to an item place on the top surface of the base. Trostsky suggests various shapes of the base see Figs. 1-54. However, Trostsky does not explicitly teach the base being square shape. The Examiner notes that it would have been an obvious matter of design choice to make the base of Trostsky in square shape. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. The motivation would have been to make the base of Trostsky aesthetically pleasing.
 	Claims 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Trostsky (U.S. Pat. Pub. No. 20130206942 A1) in view of Chen (U.S. Pat. Pub. No. 20210404510 A1).

	Regarding claim 5, Trotsky teaches wherein the gripping surface (Trostsky; 390 or surface of suction cup).  However, Trotsky does not explicitly teach the gripping surface includes grooves or a pattern. Chen teaches the gripping surface (Chen; surface of 2) including includes grooves or pattern.
 Trotsky and Chen are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Trotsky having the gripping surface with a patter. The motivation would have been to enhance the gripping force. 
 	Regarding claim 6 as best understood, Trotsky as modified teaches wherein the gripping surface. However, Trotsky does not explicitly teach the gripping surface includes a light tack adhesive. The Examiner takes the official notice that providing a light tack adhesive is old and well know in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Trostsky having the light tack adhesive. The motivation would have been to provide appropriate grip during the retention.
  	Regarding claim 11, Trotsky teaches the suction cup. However, Trotsky does not explicitly each of the suction cups are held in recesses of the base. Chen teaches the suction cup (Chen; 2) is held in recess (Chen; recess defined by 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Trotsky having the recess. The motivation would have been to make the base compact in design.
Claims 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Trostsky (U.S. Pat. Pub. No. 20130206942 A1) in view of Hayama (U.S. Pat. No. 3327979).
	Regarding claim 10, Trostsky teaches the bands. However, Trostsky does not explicitly teach each of the bands have a brake and a spring mechanism to form each band into a coil.
 	Hayama teaches the bands (Hayama; 1) have a brake and a spring mechanism (Hayama; 2 & Col. 1; lines 45-48) to form each band into a coil (Hayama; see Figs. 1-3 for configuration).
Trostsky and Hayama are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Trostsky having the brake and spring mechanism as disclosed by Hayama. The motivation would have been to facilitate the use of the product while providing appropriate grip during the retention.
 	Regarding claim 18, a consumer product holding device, comprising;
a base (Trostsky; Fig. 25; 10 and/or Fig. 54; 384) having a top surface, bottom surface and side surfaces;
a consumer product (Trostsky; Fig. 25; 6);
the base sized and configured to hold the consumer product;
a plurality of extensible bands (Trostsky; Fig. 25; 72), the plurality of extensible bands are attached to the side surfaces of the base;
 	each of the plurality of extensible bands having a first end and a second end, with the first end having a hook (Trostsky; Fig. 25; 18 as shown in Fig. 3) and
the plurality of extensible bands providing a centering force for holding the consumer product on the base. Trostsky teaches various embodiments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the bands disclosed in Fig. 25 with the base disclosed in Fig. 54 and hooks disclosed in Fig. 3. The motivation would have been to adjustable holder. Additionally, it would have been the obvious matter of design choice.
 	However, Trostsky does not explicitly teach each of the bands have a brake and a spring mechanism to form each band into a coil.
 	Hayama teaches the bands (Hayama; 1) have a brake and a spring mechanism (Hayama; 2 & Col. 1; lines 45-48) to form each band into a coil (Hayama; see Figs. 1-3 for configuration). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Trostsky having the brake and spring mechanism as disclosed by Hayama. The motivation would have been to facilitate the use of the product while providing appropriate grip during the retention.
Regarding claim 19, Trostsky teaches each of the hooks has a soft foam or rubber material to hold the consumer product on the base (Trostsky; 0084).

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Trostsky (U.S. Pat. Pub. No. 20130206942 A1) in view of Polizzi (U.S. Pat. Pub. No. 20150320196 A1).
Regarding claim 15, Trostsky as modified teaches the top surface of the square base platform. However, Trostsky does not explicitly teach a non-slip surface.
Polizzi teaches the nonslip surface [Polizzi; 0086] for holding the objects.
Polizzi and Trostsky are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the base of Trostsky having the nonslip surface. The motivation would have been to provide appropriate grip during the retention.
 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Trostsky (U.S. Pat. Pub. No. 20130206942 A1) in view of in view of Hayama (U.S. Pat. No. 3327979) and further in view of Polizzi (U.S. Pat. Pub. No. 20150320196 A1).
Regarding claim 20, Trostsky as modified teaches the top surface of the square base platform. However, Trostsky does not explicitly teach a non-slip surface.
Polizzi teaches the nonslip surface [Polizzi; 0086] for holding the objects.
Polizzi and Trostsky are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the base of Trostsky having the nonslip surface. The motivation would have been to provide appropriate grip during the retention.	
	Allowable Subject Matter
Claims 12, and 16 are allowed.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631